Citation Nr: 1731511	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO. 11-33 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

2. Entitlement to an initial disability rating in excess of 10 percent for right knee instability associated with patellofemoral pain syndrome of the right knee.

3. Entitlement to a disability rating in excess of 10 percent for residuals of medial meniscus tear of the left knee.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1994 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In an October 2015 rating decision, the RO granted a separate 10 percent disability rating for right knee instability associated with patellofemoral pain syndrome of the right knee, effective from March 7, 2012. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that she agreed with the increased rating, her claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In July 2016, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the claims on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. Right knee patellofemoral syndrome does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, the preponderance of the evidence is against clinical findings of locking, effusion, ankylosis, removal of semilunar cartilage, or impairment of the tibia and fibula.

2. The Veteran's right knee did not exhibit moderate or worse recurrent subluxation or lateral instability during the appeal period.

3. Residuals of medial meniscus tear of the left knee does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, the preponderance of the evidence is against clinical findings of locking, effusion, ankylosis, recurrent subluxation or lateral instability, removal of semilunar cartilage, or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating in excess of 10 percent or for a separate rating under another Diagnostic Code for right knee patellofemoral syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2016).

2. The criteria for an initial disability rating in excess of 10 percent right knee instability associated with right knee patellofemoral syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

3. The criteria for an increased disability rating in excess of 10 percent or for a separate rating under another Diagnostic Code for residuals of medial meniscus tear of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The VA examination reports during the appeal period collectively provided clear explanations in support of the examiners' opinions and findings. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The Board finds that VA has satisfied its duties to notify and assist, and the Board may proceed with appellate review.

Increased Ratings - Knees Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under DC 5003. Under DC 5003, degenerative changes established by x-ray findings are rated on the basis of limitation of motion under the appropriate DC for the specific joint involved. 

Under DC 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable rating. Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating. Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. Limitation of extension of the knee to 15 degrees warrants a 20 percent rating. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating. Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees. 

Under DC 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability. A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. The 20 percent rating is the only rating available under DC 5258.

DC 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic. A semilunar cartilage is one of the menisci of the knee joint. A 10 percent rating is also the highest schedular evaluation allowed under DC 5259.

Under DC 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities. In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

The VA General Counsel has also held that separate ratings could be provided for limitation of knee extension and flexion under DCs 5260 and 5261, as long as both ranges of motion meet the criteria for a compensable rating. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Right Knee Patellofemoral Pain Syndrome with Associated Instability

The Veteran seeks an increased disability rating in excess of 10 percent for her service-connected right knee disability and an initial disability rating excess of 10 percent for right knee instability associated with the right knee disability. As the evidence of the severity of the right knee patellofemoral pain syndrome symptoms and associated instability are located in the same medical records, the Board shall analyze these matters together.

The Veteran's right knee disability is currently rated by analogy under DC 5299-5019. In evaluating the Veteran's current level of disability, the Board will consider all applicable DCs. 

The Veteran was afforded a VA examination in February 2010. The Veteran had a diagnosis of patellofemoral syndrome of the right knee which was noted to have existed for 10 years prior to the examination. During the examination, the Veteran complained of weakness, giving way, lack of endurance, locking, tenderness, and pain. She indicated that she did not experience stiffness, swelling, heat, redness, fatigability, deformity, drainage, effusion, subluxation, and dislocation. The Veteran reported that she had flare-ups as often as four times per week which would last for two hours. These flare-ups were precipitated by physical activity and occurred spontaneously but were alleviated by rest. During flare-ups, the Veteran reported she experienced functional impairment, which she described as pain with climbing stairs and reported difficulty standing and walking. The Veteran stated that in the 12 months prior to the examination, the disability did not result in any incapacitation and that she did not receive any treatment or experience any overall functional impairment.

Upon physical examination of the right knee during the February 2010 VA examination, there was crepitus but no signs of genu recurvatum, locking pain, edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement. The examiner noted that there was no ankylosis of the right knee. The Veteran's posture and gait were within normal limits. The examiner noted the Veteran did not require any assistive devices for ambulation. Range of motion measurements revealed flexion to 140 degrees and extension to 0 degrees, which the examiner checked as being within normal limits. Joint function of the right knee was not additionally limited following repetitive use by pain, fatigue, weakness, lack of endurance, and incoordination. There was no additional limitation of range of motion. Medial and lateral collateral ligaments stability and meniscus tests and anterior and posterior cruciate ligament stability tests were within normal limits for the right knee. An x-ray examination of the right knee was within normal limits with no evidence of a fracture or other significant bone, joint, or soft tissue abnormality.

In an August 2016 VA medical record, the Veteran's range of motion measurement was noted to be 100 degrees of flexion in the right knee. The Veteran had full muscle strength in the right lower extremity upon testing and a gait that was within normal limits.

The November 2016 VA examination report indicates that the Veteran reported daily right knee pain which was increased by the weather. The Veteran indicated that her knee pain was worse at night after standing all day and walking on a concrete floor at her job at a retail warehouse club. The Veteran also reported no limitation of walking or standing but stated that she experienced more pain to the knees with flare-ups that occurred weekly which lasted a day. The Veteran also stated that during flare-ups she had swollen knees and increased pain which required the use of ice and heat for treatment. She reported that the right knee "catched." A physical examination revealed pain with pressure on one spot of the right knee and difficulty to kneel at times. The examiner wrote there was no evidence of pain with weight bearing and no objective evidence of crepitus. Range of motion testing for the right knee showed flexion to 100 degrees (with pain) and extension to 0 degrees. The examiner noted that range of motion itself did not contribute to functional loss. The Veteran was able to perform repetitive use testing with three repetitions without additional functional loss or range of motion. The Veteran was examined immediately after repetitive use over time and the examiner wrote that pain, weakness, fatigability or incoordination did not significantly limit functional ability. Muscle strength testing was normal with no muscle atrophy noted. The examiner made specific findings that the Veteran did not have ankylosis, recurrent subluxation, or effusion. Joint stability testing for the right knee was performed and no instability was revealed. The examiner noted that the Veteran had a meniscal tear of the right knee. The Veteran did not require the use of any assistive device as a normal mode of locomotion. The examiner wrote that the Veteran's right knee disability did not impact her ability to perform any type of occupational task. 

At the outset, the Board notes that the evidence does not support an award for an increased rating for the right knee under DC 5256 for ankylosis of the knee; DC 5259 for symptomatic removal of semilunar cartilage; DC 5262 for impairment of tibia and fibula, or; DC 5263 for genu recurvatum as none of these disabilities have been demonstrated upon VA examinations performed in February 2010 or November 2016. The examiners specifically noted that there was no ankylosis. An x-ray examination during the February 2010 VA examination was within normal limits and found no evidence for fracture or other significant bone, joint, or soft tissue abnormality. The November 2016 VA examiner specifically noted that there was no tibiofibular abnormality. 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263 (2016). 

The Board has considered the Veteran's right knee patellofemoral syndrome (PFS) evaluated as 10 percent disabling by analogy under DC 5299-5262 for impairment of the tibia and fibula with slight disability of the knee. There are no findings of impairment of the tibia and fibula of the right knee at any time during the appeal period, which was confirmed by the VA examinations provided. 

The Board has considered the Veteran's right knee PFS as evaluated under DC 5299-5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. As noted above, under DC 5258, a 20 percent evaluation is assigned for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. During the November 2016 VA examination, the Veteran complained that her right knee "catched." The Veteran also contended that she experienced weakness, giving way, lack of endurance, locking, tenderness, and pain in the February 2010 VA examination. The February 2010 and November 2016 VA examiners found that the Veteran suffered no complications or residuals of meniscal procedures related to the right knee meniscal tear, and these same VA examiners also found that the Veteran had no instability, effusion, or dislocation symptoms in the right knee. The February 2010 VA examiner stated that medial and lateral collateral ligaments stability and meniscus tests were within normal limits for the right knee, and an x-ray examination of the right knee was also within normal limits. Both February 2010 and November 2016 examination reports indicate that the right knee was without edema or effusion. The November 2016 VA examination report indicates that the Veteran had a meniscal tear on her right side, however, the examiner also noted that the Veteran did not have any other pertinent physical findings, complications, conditions or symptoms related to her meniscal tear, and there was no objective evidence of crepitus. 

To the extent that the evidence has shown a meniscus abnormality, the preponderance of the evidence is against a finding that this resulted in symptoms other than those already compensated by the Veteran's currently assigned 10 percent evaluation, which is namely pain. The Board does not find the Veteran's right knee disability to more closely approximate the criteria for a 20 percent rating under DC 5258, which contemplates frequent episodes of locking, pain and effusion. For example, examiners have consistently noted that the Veteran does not have effusion. At the February 2010 VA examination, the Veteran specifically reported locking of her knee, and the examiner wrote when performing the physical examination that there were no signs of effusion and no evidence of locking pain. The Veteran herself also denied effusion. In the November 2016 VA examination report, the examiner wrote that the right knee did not have effusion. The Veteran reported that her right knee "catched," however, indicated that she did not have any loss of knee function and did not have to take any time off work due to her right knee disability. In the November 2016 VA examination report, when asked if there was a history of recurrent effusion, the examiner checked no. The examiner indicated a right meniscal tear but did not specifically note any symptoms that the Veteran had as a result of the meniscus condition in the right knee when asked. Thus, the preponderance of the evidence is against a finding that the Veteran has frequent episodes of locking and effusion in the right knee joint. 

The Board also finds that the preponderance of the evidence of record is against higher or an additional separate rating for the service-connected right knee PFS under other DCs. Considering DC 5257, which addresses lateral instability and subluxation, the Veteran alleges that she has instability in her right knee. For example, at the November 2016 VA examination, the Veteran complained that her right knee "catched." In the July 2010 Notice of Disagreement and the December 2011 Substantive Appeal (VA-9); the Veteran contended that she had instability in both knees. During a February 2010 VA examination, the Veteran reported "weakness, giving way, lack of endurance, locking, tenderness, and pain," as well as difficulty standing and walking. 

The Veteran is currently in receipt of service connection for right knee instability associated with PFS under DC 5257. While the Veteran has asserted that she has experienced right knee instability, the Board finds that the preponderance of the evidence is against a finding that the Veteran has either right knee instability or subluxation to warrant a rating greater than 10 percent under DC 5257. Specifically, multiple medical professionals have examined the Veteran's knee and specifically tested the knee for instability and have found that the Veteran's right knee does not have instability. Thus, it is not just a matter of the examiner being silent as to whether or not the knee has instability, but rather the examiner physically examining the knee for whether there is instability and making a finding that there is no instability. For example, in the February 2010 VA examination report, the examiner wrote that there were "no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement." The Veteran herself indicated that she did not experience stiffness, swelling, heat, redness, fatigability, deformity, drainage, effusion, subluxation, and dislocation. The examiner also wrote that the anterior and posterior cruciate ligaments stability test was within normal limits and that the medial and lateral meniscus and collateral ligaments stability tests were within normal limits. It was specifically noted that there was no locking pain. 

In the November 2016 VA examination report, the examiner performed joint stability testing and found no joint instability with negative anterior instability (Lachman test), posterior instability (Posterior drawer test), medial instability and lateral instability (stable to varus and valgus force). The examiner completed all the parts on the examination that addressed stability. When asked if there was a history of recurrent subluxation, the examiner checked no. When asked if there a history of lateral instability, the examiner checked no. When asked to test the joint stability, the examiner noted he had checked the stability of the Veteran's right knee and found that there was no instability. The clinical findings made by medical professionals do not support a finding of lateral instability or subluxation of the right knee. The Board accords more probative value to medical professionals who have experience in evaluating the knee joint and made specific findings that the right knee joint did not have instability than the Veteran's allegation that her right knee does not feel stable. The more probative evidence does not support a rating greater than the currently assigned 10 percent for slight instability or even the assignment of a separate rating under DC 5257 and outweighs the Veteran's allegations that she felt right knee instability. The Veteran's current 10 percent disability rating for right knee instability associated with PFS under DC 5257 remains.

The Board also finds that the preponderance of the evidence of record is against a 20 percent rating for the right knee under DCs 5260 and 5261, the DCs used to evaluate limitation of flexion and extension of the knee, respectively. As noted above, 20 percent ratings under these DCs require evidence of limitation of flexion and extension of the right knee to 30 and 15 degrees, respectively. This has not been demonstrated in this case. At VA examinations, conducted in February 2010 and November 2016, right knee flexion was limited, at worst, to 100 degrees. Extension was normal (zero degrees) at each of the VA examinations. Thus, in view of the foregoing, a higher 20 percent disability rating for right knee flexion and extension are not warranted under DCs 5260 and 5261. 

As noted above, under VAOPGCPREC 9-04, separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint. However, as noted above, there is no compensable loss of flexion or compensable loss of extension of the right knee at any time during the claim. The record does not reflect limitation of flexion to 45 degrees of less or extension to 10 degrees of the right knee as contemplated by compensable evaluations under DCs 5260 and 5261, respectively. The record does not show that the level of limitation of motion contemplated by even a noncompensable limitation of flexion (60 degrees) or limitation of extension (5 degrees) was met at any time during the claim under these DCs.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's right knee disability. 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). The evidence of record reveals complaints of right knee pain with no evidence of any additional limitation in range of motion following repetitive-use testing during the February 2010 and November 2016 VA examinations. Although the Board is required to consider the effect of pain when making a rating determination, it is important to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon v. Brown, 10 Vet. App. 194 (1997). While the Veteran showed crepitus during the February 2010 examination, the examiner noted that the Veteran still demonstrated full 140 degrees of right knee flexion and full extension with a normal gait and posture and no signs of abnormal movement, subluxation or guarding of movement. The February 2010 VA examiner concluded that the right knee examination was within normal limits with no signs genu recurvatum, locking pain, edema, instability, effusion, weakness, tenderness, redness, heat, deformity, malalignment, or drainage. The Veteran was also noted to not require the use of any assistive devices for ambulation. 

In November 2016 a physical examination revealed pain with pressure on one spot of the right knee and difficulty to kneel at times but there was no evidence of pain with weight bearing and no objective evidence of crepitus. Range of motion the right knee showed flexion to 100 degrees (with pain) and full extension. The Veteran was able to perform repetitive use testing and the examiner noted that range of motion itself did not contribute to functional loss even if pain caused functional loss. Examiners have consistently reported that the Veteran had 5/5 strength in her right lower extremity and no atrophy. Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the right knee is not met. Any additional functional limitation as result of flare-ups is contemplated in the currently assigned 10 percent evaluation.

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11(limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)). As noted above, despite the Veteran's subjective complaints of right knee pain, she demonstrated 140 degrees and 100 degrees (with pain) of flexion of the right knee at the February 2010 and November 2016 examinations, respectively, and full extension even with repetitive range of motion testing. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or a separate evaluation (other than the currently assigned 10 percent under DC 5257 for instability) for the service-connected right knee disability at any point during the appeal period.

In sum, the evidence does not show that a disability rating in excess of 10 percent for the Veteran's patellofemoral pain syndrome of the right knee or an initial disability rating in excess of 10 percent for the Veteran's right knee instability associated with PFS are warranted. As the preponderance of the evidence is against the claims for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


Residuals of Left Knee Medial Meniscus Tear

The Veteran seeks an increased disability rating in excess of 10 percent for her service-connected left knee disability. 

The Veteran's left knee disability, residuals of a left knee medial meniscus tear, is currently rated by analogy under DC 5299-5019. In evaluating the Veteran's current level of disability, the Board will consider all applicable DCs. 

During the February 2010 VA examination, the Veteran reported a medial meniscus tear of the left knee which existed since 1995. She complained of weakness, giving way, lack of endurance, locking, tenderness, and pain. She indicated that she did not experience stiffness, swelling, heat, redness, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation. The Veteran reported that she had flare-ups as often as four times per week, which would last for two hours. These flare-ups were precipitated by physical activity and occurred spontaneously but were alleviated by rest or spontaneously. During flare-ups the Veteran experienced functional impairment which was described as pain with navigating stairs and reported difficulty standing and walking. She described discomfort after prolonged standing or running. The Veteran stated that in the 12 months prior to the examination the disability did not result in any incapacitation, did not receive any treatment, and did not experience any overall functional impairment. 

A physical examination of the left knee during the February 2010 VA examination showed no signs of locking pain, genu recurvatum, crepitus, edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement. The examiner noted that there was no ankylosis of the left knee. The Veteran's posture and gait were within normal limits. The examiner noted the Veteran did not require any assistive devices for ambulation. Range of motion measurements revealed flexion to 140 degrees and extension to 0 degrees, therefore within normal limits. Joint function of the left knee was not additionally limited following repetitive use by pain, fatigue, weakness, lack of endurance, and incoordination. There was no additional limitation of range of motion. Medial and lateral collateral ligaments stability and meniscus tests and anterior and posterior cruciate ligament stability tests were within normal limits for the right knee. An x-ray examination of the left knee was within normal limits with no evidence of a fracture or other significant bone, joint, or soft tissue abnormality. Further, the examiner noted that the Veteran's left knee medial meniscus tear was asymptomatic. 

In an August 2016 VA medical record, the Veteran's range of motion measurement was noted to be 102 degrees of flexion in the left knee. The Veteran had full muscle strength upon testing and a gait that was within normal limits.

The November 2016 VA examination report indicates that the Veteran reported daily left knee pain which was increased by the weather. The Veteran indicated that her knee pain was worse at night after standing all day and walking on a concrete floor at her job at a retail warehouse club. The Veteran also reported no limitation of walking or standing but experienced more pain to the knees with flare-ups that occurred weekly which lasted a day. The Veteran stated that during flare-ups, she had swollen knees and increased pain which required the use of ice and heat for treatment. She reported that the left knee "catched" and locked but not as often as the right knee and stated that she did not feel a loss of knee function. The Veteran's left knee disability did not cause her to take time off from work.

A physical examination revealed pain with pressure on one spot of the left knee and difficulty to kneel at times. However, there was no evidence of pain with weight bearing and no objective evidence of crepitus. Range of motion testing for the left knee revealed flexion to 110 degrees (with pain) and extension to 0 degrees. The examiner noted that range of motion itself did not contribute to functional loss. The Veteran was able to perform repetitive use testing with three repetitions without additional functional loss or range of motion. The Veteran was examined immediately after repetitive use over time however pain, weakness, fatigability or incoordination did not significantly limit functional ability. Muscle strength testing was normal with no muscle atrophy noted. The examiner made specific findings that the Veteran did not have ankylosis, recurrent subluxation, or effusion. Joint stability testing for the left knee was performed and no instability was shown. The examiner noted that the Veteran had a meniscal tear of the left knee and arthroscopic surgery was performed in 2011. The Veteran did not require the use of any assistive device as a normal mode of locomotion. The Veteran had three small scars on the left knee (not keloid) related to the arthroscopic surgery but the examiner answered that there were no pertinent physical findings, complications, conditions, signs or symptoms related to the left meniscal tear and that there was no objective evidence that the scars were painful, unstable; had a total area equal or greater than 39 square centimeters; or located on the head, face, or neck. The examiner wrote that the Veteran's left knee disability did not impact her ability to perform any type of occupational task. 

The Board finds that evidence does not support an award for an increased rating for the left knee under DC 5256 for ankylosis of the knee; DC 5259 for symptomatic removal of semilunar cartilage; DC 5262 for impairment of tibia and fibula, or; DC 5263 for genu recurvatum as none of these disabilities have been demonstrated upon VA examinations performed in February 2010 or November 2016. An x-ray examination of the left knee performed during the February 2010 VA examination was within normal limits and found no evidence for fracture or other significant bone, joint, or soft tissue abnormality. Further, the examiner wrote that the Veteran's left knee medial meniscus tear was asymptomatic and that there was no joint line tenderness. The November 2016 VA examiner specifically noted that there was no tibiofibular abnormality, subluxation, or ankylosis. Also, the examiner stated that the Veteran's 2011 arthroscopic surgery did not result in other pertinent physical findings; complications; conditions; symptoms; or painful or unstable scars larger than 39 square centimeters. 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263. 

The Board has considered the Veteran's residuals of a left knee medial meniscus tear disability evaluated as 10 percent disabling by analogy under DC 5299-5262 for impairment of the tibia and fibula with slight disability of the knee. There are no findings of impairment of the tibia and fibula of the left knee at any time during the appeal period, which was confirmed by the VA examinations provided in February 2008 and November 2016. 

The Board has considered the Veteran's left knee disability as evaluated under DC 5299-5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. As noted above, under DC 5258, a 20 percent evaluation is assigned for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. During the November 2016 VA examination, the Veteran complained that her left knee "catched" and locked but not as bad as her right knee. The Veteran also reported that she experienced left knee weakness, giving way, lack of endurance, locking and pain during the February 2010 VA examination. The February 2010 and November 2016 VA examiners found that the Veteran suffered no complications or residuals of meniscal procedures related to the left knee meniscal tear, and these same VA examiners also found that the Veteran had no instability, effusion, or dislocation symptoms in the left knee. The February 2010 VA examiner stated that medial and lateral collateral ligaments stability and meniscus tests were within normal limits for the left knee, and an x-ray examination of the left knee was also within normal limits. Further, the examiner specifically noted that her medial meniscus tear of the left knee was asymptomatic. Both February 2010 and November 2016 examination reports indicate that the left knee was without edema or effusion. The November 2016 VA examination report indicates that the Veteran had a meniscal tear on her left side and arthroscopic surgery in 2011, however, the examiner also noted that the Veteran did not have any other pertinent physical findings, complications, conditions or symptoms related to her left knee meniscal tear and surgery, and there was no objective evidence of crepitus. 

The preponderance of the evidence is against a finding that during the appeal period the Veteran had a meniscus abnormality which resulted in symptoms other than those already compensated by the currently assigned 10 percent evaluation, which is namely pain. The Board does not find the Veteran's left knee disability to more closely approximate the criteria for a 20 percent rating under DC 5258, which contemplates frequent episodes of locking, pain and effusion. The VA examiners have noted in February 2010 and November 2016 that the Veteran did not have effusion in the left knee. While the Veteran specifically reported locking of her left knee during the February 2010 VA examination, the examiner found that following a physical examination that the knee revealed no locking pain, genu recurvatum, or crepitus and there were no signs of effusion. The Veteran herself also denied effusion. In the November 2016 VA examination report, the examiner noted that the left knee did not have effusion. The Veteran reported that her left knee "catched" and locked however, she also indicated that she did not have any loss of knee function and did not have to take any time off work due to her left knee disability. In the November 2016 VA examination report, when asked if there was a history of recurrent effusion, the examiner checked no. The examiner indicated a left meniscal tear and arthroscopic surgery in 2011 but did not specifically note any symptoms that the Veteran had as a result of the meniscus condition or surgery in the left knee when asked. Thus, the preponderance of the evidence is against a finding that the Veteran has frequent episodes of locking and effusion in the left knee joint. 

The Board also finds that the preponderance of the evidence of record is against higher or an additional separate rating for the service-connected residuals of a left knee medial meniscus tear under other DCs. Considering DC 5257, which addresses lateral instability and subluxation, the Veteran alleges that she has instability in her left knee. At the November 2016 VA examination, the Veteran complained that her left knee "catched" and locked. In the July 2010 Notice of Disagreement and the December 2011 Substantive Appeal (VA-9); the Veteran stated that she had instability in both knees. During the February 2010 VA examination, the Veteran reported "weakness, giving way, lack of endurance, locking and pain" as well as difficulty standing and walking. She denied stiffness, swelling, heat, redness, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.

While the Veteran has asserted that she has experienced left knee instability, the Board finds that the preponderance of the evidence is against a finding that the Veteran has either left knee instability or subluxation to warrant a separate rating under DC 5257. The Veteran was afforded VA examinations in February 2010 and November 2016 in which medical professionals have examined the Veteran's left knee and specifically tested the knee for instability and have found that the Veteran's left knee does not have instability. In the February 2010 VA examination report, the examiner wrote that the Veteran's left knee showed "no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement." The Veteran herself indicated that she did not experience subluxation. The examiner noted that the anterior and posterior cruciate ligaments stability test was within normal limits and that the medial and lateral meniscus and collateral ligaments stability tests were within normal limits. It was specifically noted that there was no locking pain in the left knee. In the November 2016 VA examination report, the examiner performed joint stability testing and found no joint instability with negative anterior instability (Lachman test), posterior instability (Posterior drawer test), medial instability and lateral instability (stable to varus and valgus force). The examiner completed all the parts on the examination that addressed stability and checked no for history of recurrent subluxation, history of lateral instability, and history of recurrent effusion. The clinical findings made by multiple medical professionals do not support a finding of lateral instability or subluxation of the left knee. The more probative evidence, findings from experienced medical professionals which show that the Veteran did not have instability in the left knee joint, does not support the assignment of a separate rating under DC 5257 and outweighs the Veteran's assertions that she felt left knee instability. 

The Board also finds that the preponderance of the evidence of record is against a 20 percent rating for the left knee under DCs 5260 and 5261, the DCs used to evaluate limitation of flexion and extension of the knee, respectively. As noted above, 20 percent ratings under these DCs require evidence of limitation of flexion and extension of the right knee to 30 and 15 degrees, respectively. This has not been demonstrated in this case. At VA examinations, conducted in February 2010 and November 2016, left knee flexion was limited, at worst, to 110 degrees. Extension was normal (zero degrees) at each of the VA examinations. Thus, in view of the foregoing, a higher 20 percent disability rating for left knee flexion and extension are not warranted under DCs 5260 and 5261. 

Separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint. Medical evidence has shown that there is no compensable loss of flexion or compensable loss of extension of the left knee at any time during the claim. The record does not reflect limitation of flexion to 45 degrees of less or extension to 10 degrees of the right knee as contemplated by compensable evaluations under DCs 5260 and 5261, respectively. The record does not show that the level of limitation of motion contemplated by even a noncompensable limitation of flexion (60 degrees) or limitation of extension (5 degrees) was met at any time during the claim under these DCs.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left knee disability. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. The evidence of record reveals complaints of left knee pain with no evidence of any additional limitation in range of motion following repetitive-use testing during the February 2010 and November 2016 VA examinations. The Board would like to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon, 10 Vet. App. 194. The February 2010 VA examination report indicates that the Veteran demonstrated full range of motion with 140 degrees of flexion and full extension in the left knee with a normal gait and posture and no signs of abnormal movement, subluxation or guarding of movement. The February 2010 VA examiner concluded that the left knee examination was within normal limits with no signs genu recurvatum, locking pain, edema, instability, effusion, weakness, tenderness, redness, heat, deformity, malalignment, or drainage. The Veteran was also noted to not require the use of any assistive devices for ambulation. 

In November 2016 a physical examination revealed pain with pressure on one spot of the left knee and difficulty to kneel at times but there was no evidence of pain with weight bearing and no objective evidence of crepitus. Range of motion the right knee showed flexion to 110 degrees (with pain) and full extension. The Veteran was able to perform repetitive use testing and the examiner noted that range of motion itself did not contribute to functional loss even if pain caused functional loss. Examiners have consistently reported that the Veteran has 5/5 strength in her left lower extremity and no atrophy. Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the left knee is not met. Any additional functional limitation as result of flare-ups is contemplated in the currently assigned 10 percent evaluation.

There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. See Mitchell, 25 Vet. App. 32. The Court has discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11. As noted above, despite the Veteran's subjective complaints of left knee pain, she demonstrated 140 degrees and 110 degrees (with pain) of flexion of the left knee at the February 2010 and November 2016 examinations, respectively, and full extension even with repetitive range of motion testing. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or a separate evaluation for the service-connected left knee disability at any time during the appeal period.
In sum, the evidence does not show that a disability rating in excess of 10 percent for the Veteran's residuals of a medial meniscus tear of the left knee is warranted. 

As the preponderance of the evidence is against the claim for a higher rating for residuals of a medial meniscus tear of the left knee, the benefit of the doubt doctrine is not for application, and the Veteran's claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

A disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.

A disability rating in excess of 10 percent for right knee instability associated with patellofemoral pain syndrome of the right knee is denied.

An initial disability rating in excess of 10 percent for residuals of a medial meniscus tear of the left knee is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


